Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 1 of 30 Page ID #:1



 1   John P. Kristensen (SBN 224132)
     David L. Weisberg (SBN 211675)
 2
     KRISTENSEN WEISBERG, LLP
 3   12540 Beatrice Street, Suite 200
     Los Angeles, California 90066
 4
     Telephone: (310) 507-7924
 5   Fax: (310) 507-7906
     john@kristensenlaw.com
 6
     david@kristensenlaw.com
 7
     Attorneys for Plaintiff and all others
 8
     similarly situated
 9
10                       THE UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11
     ADRIAN BACON, on behalf of               )   Case No.:
12                                            )
     himself and all others similarly         )
13   situated,                                )   CLASS ACTION
                                              )
14                                            )
           Plaintiffs,                        )   PLAINTIFF’S COMPLAINT FOR
15                                            )   DAMAGES AND INJUNCTIVE
           vs.                                )   RELIEF
16                                            )
                                              )
17   MATRIX WARRANTY                          )   (1) Violations of the Telephone
     SOLUTIONS, INC, a Texas                  )        Consumer Protection Act, 47
18                                            )
     corporation; and DOE                     )        U.S.C. § 227, et seq. (Cell Phone);
19   INDIVIDUALS, inclusive, and each         )   (2) Violations of the Telephone
     of them,                                 )        Consumer Protection Act, 47
20                                            )
                                              )        U.S.C. § 227, et seq. (DNC Class);
21         Defendants.                        )        and
                                              )    (3) Violations of California Invasion
22                                            )
                                              )        of Privacy Act, Cal. Penal Code §
23                                            )        632.7.
                                              )
24                                            )
                                              )   DEMAND FOR JURY TRIAL
25
26         Plaintiff Adrian Bacon (“Bacon” or “Plaintiff”), on behalf of himself and
27   all others similarly situated, alleges the following upon information and belief
28   based upon personal knowledge:
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -1-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 2 of 30 Page ID #:2



 1                               NATURE OF THE CASE
 2         1.     Plaintiff, on behalf of himself and all others similarly situated, is
 3   seeking damages and any other available legal or equitable remedies resulting
 4   from the illegal actions of defendant MATRIX WARRANTY SOLUTIONS,
 5   INC. (“Matrix” or “Defendant”) and INDIVIDUAL DOES (collectively
 6   “Defendants”) in contacting Plaintiff, as well as knowingly, and/or willfully
 7   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 8   Consumer Protection Act, 47 U.S.C. § 227, set seq. (“TCPA”) and California’s
 9   Invasion of Privacy Act, Cal. Pen. Code § 632.7.
10         2.     Defendant Matrix is an entity that regularly engages in aggressive
11   and reckless marketing as an agent for automotive warranty policies while
12   outright ignoring controlling federal law, and the rights of the called party, and
13   running roughshod over California’s stringent two caller consent recording
14   policy.
15         3.     Defendants conducted (and continue to conduct) wide scale
16   telemarketing campaigns and repeatedly made unsolicited calls to consumers’
17   telephones—whose numbers appear on the National Do Not Call Registry—
18   without consent, all in violation of the TCPA.
19         4.     Defendants continued the calls, even after Plaintiff explicitly told
20   them to stop and revoked any purported assent to receive the illegal calls.
21         5.     By making the telephone calls at issue in this Complaint,
22   Defendants caused Plaintiff and the members of a putative Class of consumers
23   (defined below) actual harm, including the aggravation, nuisance, and invasion
24   of privacy that necessarily accompanies the receipt of unsolicited and harassing
25   telephone calls, as well as the monies paid to their carriers for the receipt of such
26   telephone calls.
27         6.     Plaintiff brings this class action against Defendants to secure redress
28   because Defendants willfully violated the TELEPHONE CONSUMER PROTECTION
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -2-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 3 of 30 Page ID #:3



 1   ACT (“TCPA”), 47 U.S.C § 227, et seq. by causing unsolicited calls to be made
 2   to Plaintiff’s and other class members’ telephones through the use of an auto-
 3   dialer and/or artificial or pre-recorded voice message.
 4          7.     Plaintiff, further, brings this class action against Defendants for
 5   illegally recording calls to California’s cellular phones.
 6          8.     By making the telephone calls (and recordings) at issue in this
 7   Complaint, Defendants caused Plaintiff actual harm, including the aggravation,
 8   nuisance, and invasion of privacy that necessarily accompanies the receipt of
 9   unsolicited and harassing telephone calls, as well as the monies paid to his
10   carrier(s) for the receipt of such telephone calls.
11          9.     Congress enacted the TCPA to protect consumers from unsolicited
12   telephone calls exactly like those alleged in this case. In response to Defendants’
13   unlawful conduct, Plaintiff files the instant lawsuit and seeks an injunction
14   requiring Defendants to cease all illegal telephone calling activities to his cellular
15   telephone, and other individuals’ cellular phones and an award of statutory
16   damages under the TCPA equal to $500.00 per violation, together with court
17   costs, reasonable attorneys’ fees (including under Cal. Code Civ. Proc. §
18   1021.5), and treble damages (for knowing and/or willful violations). Plaintiff
19   also seeks an award of court costs and reasonable attorneys’ fees.
20          10.    California enacted its strict Invasion of Privacy Act to preclude
21   recording of cellular calls, at the outset of the calls, without both parties’ consent.
22   It is a criminal act.
23                              JURISDICTION & VENUE
24          11.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because the
25   Plaintiff, a resident of California, seeks relief on behalf of a Class, which will
26   result in at least one class member belonging to a different state than that of the
27   Defendants.
28   ///
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -3-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 4 of 30 Page ID #:4



 1         12.       Plaintiff also seeks up to $500.00 in damages for each call in
 2   violation of the TCPA, which, when aggregated among a proposed class in the
 3   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
 4   Therefore, both diversity jurisdiction and the damages threshold under the Class
 5   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
 6   jurisdiction.
 7         13.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331,
 8   as this action arises under the TCPA, which is a federal statute.
 9         14.       Plaintiff’s state law claim for relief is within the supplemental
10   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
11         15.       The Court has personal jurisdiction over Defendants because they
12   conduct significant business in this District, and the unlawful conduct alleged in
13   this Complaint occurred in, was directed to, and/or emanated from this District.
14         16.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
15   because the wrongful conduct giving rise to this case occurred in, was directed
16   to, and/or emanated from this District.
17         17.       Defendants are subject to specific personal jurisdiction in this
18   District because they have continuous and systematic contacts with this District
19   through their marketing efforts and services that target this District, and the
20   exercise of personal jurisdiction over Defendants in this District does not offend
21   traditional notions of fair play or substantial justice.
22                                          PARTIES
23         18.       Plaintiff Bacon is a citizen of the State of California who resides in
24   Orange County, California.
25         19.       Defendant Matrix is a corporate entity registered in Nevada, yet
26   maintains its principal place of business at 3100 McKinnon Street, Suite 440,
27   Dallas, Texas 75201. It regularly conducts business in this District. Matrix can be
28   served with process by serving its registered agent, CT Corporation System,
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -4-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 5 of 30 Page ID #:5



 1   1999 Bryan Street, Suite 900, Dallas, Texas 75201. Matrix also goes by the
 2   fictitious name, Element Protection Plans, which is run out of the same office.
 3         20.    The true names and capacities of the Defendants sued herein as
 4   DOE INDIVIDUALS, inclusive, are currently unknown to Plaintiff, who
 5   therefore sues such Defendants by fictitious names. Each of the Defendants
 6   designated herein as a DOE is legally responsible for the unlawful acts alleged
 7   herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the
 8   true names and capacities of the DOE Defendants when such identities become
 9   known.
10         21.    Plaintiff does not yet know the identity of Defendants’
11   employees/agents, identified as DOE INDIVIDUALS that had direct, personal
12   participation in or personally authorized the conduct found to have violated the
13   statute, and were not merely tangentially involved. They are named tentatively as
14   numerous District Courts have found that individual officers/principals of
15   corporate entities may be personally liable (jointly and severally) under the
16   TCPA if they had direct, personal participation in or personally authorized the
17   conduct found to have violated the statute, and were not merely tangentially
18   involved. Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex.
19   2001); Sandusky Wellness Center, LLC v. Wagner Wellness, Inc., No. 3:12 CV
20   2257, 2014 WL 1333472, at *3 (N.D. Ohio March 28, 2014); Maryland v.
21   Universal Elections, 787 F.Supp.2d 408, 415–416 (D.Md. 2011); Baltimore-
22   Washington Tel Co. v. Hot Leads Co., 584 F.Supp.2d 736, 745 (D.Md. 2008);
23   Covington & Burling v. Int’l Mktg. & Research, Inc., No. CIV.A. XX-XXXXXXX,
24   2003 WL 21384825, at *6 (D.C. Super Apr. 17, 2003); Chapman v. Wagener
25   Equities, Inc., No. 09 C 07299, 2014 WL 540250, at *16–17 (N.D. Ill. Feb. 11,
26   2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d 1316, 1321
27   (D.Wy.2011). Upon learning of the identities of said individuals, Plaintiff will
28   move to amend to name the individuals as defendants.
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -5-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 6 of 30 Page ID #:6



 1          22.     Plaintiff is informed and believes and thereon alleges that at all
 2   relevant times, each and every Defendant was acting as an agent and/or
 3   employee of each of the other Defendants and was the owner, agent, servant,
 4   joint venturer and employee, each of the other and each was acting within the
 5   course and scope of its ownership, agency, service, joint venture and
 6   employment with the full knowledge and consent of each of the other
 7   Defendants. Plaintiff is informed and believes and thereon alleges that each of
 8   the acts and/or omissions complained of herein was made known to, and ratified
 9   by, each of the other Defendants.
10          23.     At all times mentioned herein, each and every Defendant was the
11   successor of the other and each assumes the responsibility for each other’s acts
12   and omissions.
13                   TELEPHONE CONSUMER PROTECTION ACT
14          24.     Congress enacted the TCPA in 1991 to address certain practices
15   thought to be an invasion of consumer privacy and a risk to public safety. The
16   TCPA and the Federal Communications Commission’s (“FCC”) implemented
17   rules prohibit: (1) making telemarketing calls using an artificial or prerecorded
18   voice to residential telephones without prior express consent; and (2) making any
19   non-emergency call using an automatic telephone dialing system (“ATDS”) or an
20   artificial or prerecorded voice to a wireless telephone number without prior
21   express consent. If the call includes or introduces an advertisement, or constitutes
22   telemarketing, consent must be in writing. 1 The TCPA grants consumers a
23   private right of action, with a provision for $500 or the actual monetary loss in
24
25   1
         Prior express written consent means “an agreement, in writing, bearing the signature of
26       the person called that clearly authorizes the seller to deliver or cause to be delivered to
         the person called advertisements or telemarketing messages using an automatic
27       telephone dialing system or an artificial or prerecorded voice, and the telephone number
         to which the signatory authorizes such advertisements or telemarketing messages to be
28       delivered. 47 C.F.R. § 64.1200(f)(8).
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                    -6-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 7 of 30 Page ID #:7



 1   damages for each violation, whichever is greater, and treble damages for each
 2   willful or knowing violation, as well as injunctive relief.
 3         25.    Since the TCPA’s passage in 1991, the FCC has taken multiple
 4   actions implementing and interpreting the TCPA, and has issued numerous
 5   Declaratory Rulings clarifying specific aspects of the TCPA. The most recent,
 6   FCC Omnibus Order of July 10, 2015, (the “Order”) provided further protection
 7   to consumers by, among other things, clarifying that ATDS is broadly defined,
 8   confirming liability attaches to calls made to the wrong number or reassigned
 9   number, and clarifying consumers may revoke consent through reasonable
10   methods. In the Matter of Rules and Regulations Implementing the Tel.
11   Consumer Prot. Act of 1991, FCC 15–72, 30 F.C.C.R. 7961, (July 10, 2015),
12   available at https://www.fcc.gov/document/tcpa-omnibus-declaratory-ruling-and-
13   order. The Order defines an “autodialer” as equipment/software that has the
14   future capacity to dial randomly or sequentially. “In other words, the capacity of
15   an autodialer is not limited to its current configuration but also includes its
16   potential functionalities.” The Order clarifies the meaning of “capacity” and that
17   “any call” made using a device with the capacity to serve as an ATDS requires
18   consent under the TCPA, even if the caller is not “actually . . . using those
19   functionalities to place calls” at the time. Derby v. AOL, Inc., No. 5:15-CV-
20   00452-RMW, 2015 WL 5316403, at *3 (N.D. Cal. Sept. 11, 2015).
21         26.    The Order also states that calls placed to the wrong number or a
22   reassigned number are made with knowledge of the error after the first call; and
23   consumers may revoke consent through any reasonable method, including orally:
24   “[w]e clarify, however, that callers who make calls without knowledge of
25   reassignment and with a reasonable basis to believe that they have valid consent
26   to make the call should be able to initiate one call after reassignment as an
27   additional opportunity to gain actual or constructive knowledge of the
28   reassignment and cease future calls to the new subscriber. If this one additional
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -7-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 8 of 30 Page ID #:8



 1   call does not yield actual knowledge of reassignment, we deem the caller to have
 2   constructive knowledge of such;” “[c]onsumers generally may revoke, for
 3   example, by way of a consumer-initiated call, directly in response to a call
 4   initiated or made by a caller, or at an in-store bill payment location, among other
 5   possibilities.”
 6          27.    Finally, in 2008, the FCC held that “a creditor on whose behalf an
 7   autodialed or prerecorded message call is made to a wireless number bears the
 8   responsibility for any violation of the Commission’s rules.” In re Rules and
 9   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
10   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
11   565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., No. 12 C
12   4069, 2012 WL 7062748 (N.D. Ill. Dec. 31, 2012).
13          28.    The TCPA restricts telephone solicitations (i.e., telemarketing) and
14   the use of automated telephone equipment. The TCPA limits the use of automatic
15   dialing systems, artificial or prerecorded voice messages, SMS text messages,
16   and fax machines. It also specifies several technical requirements for fax
17   machines, autodialers, and voice messaging systems—principally with
18   provisions requiring identification and contact information of the entity using the
19   device to be contained in the message.
20          29.    In its initial implementation of the TCPA rules, the FCC included an
21   exemption to its consent requirement for prerecorded telemarketing calls. Where
22   the caller could demonstrate an “established business relationship” with a
23   customer, the TCPA permitted the caller to place pre-recorded telemarketing
24   calls to residential lines. The new amendments to the TCPA, effective October
25   16, 2013, eliminate this established business relationship exemption. Therefore,
26   all pre-recorded telemarketing calls to residential lines and wireless numbers
27   violate the TCPA if the calling party does not first obtain express written consent
28   from the called party.
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -8-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 9 of 30 Page ID #:9



 1            30.     As of October 16, 2013, unless the recipient has given prior express
 2   written consent,2 the TCPA and FCC rules under the TCPA generally:
 3
                      ●   Prohibits solicitors from calling residences before 8 a.m.
 4                        or after 9 p.m., local time.
 5
                      ●   Requires solicitors provide their name, the name of the
 6                        person or entity on whose behalf the call is being made,
                          and a telephone number or address at which that person or
 7
                          entity may be contacted.
 8
                      ●   Prohibits solicitations to residences that use an artificial
 9
                          voice or a recording.
10
                      ●   Prohibits any call or text made using automated telephone
11
                          equipment or an artificial or prerecorded voice to a
12                        wireless device or telephone.
13
                      ●   Prohibits any call made using automated telephone
14                        equipment or an artificial or prerecorded voice to an
15                        emergency line (e.g., “911”), a hospital emergency
                          number, a physician’s office, a hospital/health care
16                        facility/elderly room, a telephone, or any service for which
17                        the recipient is charged for the call.

18                    ●   Prohibits autodialed calls that engage two or more lines of
19                        a multi-line business.

20                    ●   Prohibits unsolicited advertising faxes.
21
                      ●   Prohibits certain calls to members of the Do-Not-Call
22                        Registry.
23   ///
24   ///
25   2
           Prior express written consent means “an agreement, in writing, bearing the signature of the
26         person called that clearly authorizes the seller to deliver or cause to be delivered to the
           person called advertisements or telemarketing messages using an automatic telephone
27         dialing system or an artificial or prerecorded voice, and the telephone number to which the
           signatory authorizes such advertisements or telemarketing messages to be delivered. 47
28         C.F.R. § 64.1200(f)(8).
              CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                     -9-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 10 of 30 Page ID #:10



  1          31.     Furthermore, in 2008, the FCC held that “a creditor on whose behalf
  2   an autodialed or prerecorded message call is made to a wireless number bears the
  3   responsibility for any violation of the Commission’s rules.” In re Rules and
  4   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
  5   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
  6   565, ¶ 10 (Jan. 4, 2008); Birchmeier, supra, 2012 WL 7062748.
  7          32.     Accordingly, the entity can be liable under the TCPA for a call
  8   made on its behalf, even if the entity did not directly place the call. Under those
  9   circumstances, the entity is deemed to have initiated the call through the person
 10   or entity.
 11   A.     DO NOT CALL VIOLATIONS OF THE TCPA
 12          33.     More Than One Call within Any 12 Month Period. 47 U.S.C. §
 13   227(c) provides that any “person who has received more than one telephone call
 14   within any 12-month period by or on behalf of the same entity in violation of the
 15   regulations prescribed under this subsection may” bring a private action based on
 16   a violation of said regulations, which were promulgated to protect telephone
 17   subscribers’ privacy rights to avoid receiving telephone solicitations to which
 18   they object.
 19          34.     Calls to Residential Lines on the Do Not Call List. The TCPA’s
 20   implementing regulation—47 C.F.R. § 64.1200(c)—provides that “[n]o person
 21   or entity shall initiate any telephone solicitation” to “[a] residential telephone
 22   subscriber who has registered his or her telephone number on the national do-
 23   not-call registry of persons who do not wish to receive telephone solicitations
 24   that is maintained by the federal government.” See 47 C.F.R. § 64.1200(c).
 25          35.     Or, Wireless Lines on the Do Not Call List. Owners of wireless
 26   telephone numbers (aka mobile or cellular phones) receive the same protections
 27   from the Do Not Call provision as owners or subscribers of wireline (“landline”)
 28   phone numbers. 47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c)
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -10-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 11 of 30 Page ID #:11



  1   and (d) “are applicable to any person or entity making telephone solicitations or
  2   telemarketing calls to wireless telephone numbers to the extent described in the
  3   Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules
  4   and Regulations Implementing the Telephone Consumer Protection Act of
  5   1991,’” which the Report and Order, in turn, provides as follows:
  6            The Commission’s rules provide that companies making telephone
               solicitations to residential telephone subscribers must comply with
  7            time of day restrictions and must institute procedures for
               maintaining do-not-call lists. For the reasons described above, we
  8            conclude that these rules apply to calls made to wireless telephone
               numbers. We believe that wireless subscribers should be afforded
  9            the same protections as wireline subscribers.
 10            36.   The Affirmative Defense of Prior Express Consent. The Ninth
 11   Circuit has defined “express consent” to mean “clearly and unmistakably stated.”
 12   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009). “Prior
 13   express consent is an affirmative defense for which the defendant bears the burden
 14   of proof.” See Grant v. Capital Management Services, L.P., No. 11-56200, 2011
 15   WL 3874877, at *1 n.1. (9th Cir. Sept. 2, 2011) (“express consent is not an
 16   element of a TCPA plaintiff’s prima facie case, but rather is an affirmative defense
 17   for which the defendant bears the burden of proof”); see also Robbins v. Coca-
 18   Cola Company, No. 13-cv-132, 2013 WL 2252646, at *2 (S.D. Cal. May 22,
 19   2013).
 20            37.   Telemarketers Must Maintain a List of Persons Requesting Not to
 21   Receive Calls. 47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity
 22   shall initiate any call for telemarketing purposes to a residential telephone
 23   subscriber unless such person or entity has instituted procedures for maintaining
 24   a list of persons who request not to receive telemarketing calls made by or on
 25   behalf of that person or entity.” The procedures instituted must meet the
 26   following minimum standards:
 27   ///
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -11-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 12 of 30 Page ID #:12



            (1) Written policy. Persons or entitles making calls for
  1
            telemarketing purposes must have a written policy, available upon
  2         demand, for maintaining a do-not-call list.
  3
            (2) Training of personnel engaged in telemarketing. Personnel
  4         engaged in any aspect of telemarketing must be informed and
            trained in the existence and use of the do-not-call list.
  5
  6         (3) Recording, disclosure of do-not-call requests. If a person or
            entity making a call for telemarketing purposes (or on whose behalf
  7
            such a call is made) receives a request from a residential telephone
  8         subscriber not to receive calls from that person or entity, the person
            or entity must record the request and place the subscriber’s name, if
  9
            provided, and telephone number on the do-not-call list at the time
 10         the request is made. Persons or entities making calls for
            telemarketing purposes (or on whose behalf such calls are made)
 11
            must honor a residential subscriber’s do-not-call request within a
 12         reasonable time from the date such request is made. This period may
 13         not exceed thirty days from the date of such request…

 14         (4) Identification of sellers and telemarketers. A person or entity
 15         making a call for telemarketing purposes must provide the called
            party with the name of the individual caller, the name of the person
 16         or entity on whose behalf the call is being made, and a telephone
 17         number or address at which the person or entity may be contacted.
            The telephone number provided may not be a 900 number or any
 18         other number for which charges exceed local or long distance
 19         transmission charges.

 20         (5) Affiliated persons or entities. In the absence of a specific request
 21         by the subscriber to the contrary, a residential subscriber’s do-not-
            call request shall apply to the particular business entity making the
 22         call (or on whose behalf a call is made) and will not apply to
 23         affiliated entities unless the consumer reasonably would expect
            them to be included given the identification of the caller and the
 24         product being advertised.
 25
            (6) Maintenance of do-not-call lists. A person or entity making calls
 26         for telemarketing purposes must maintain a record of a consumer’s
 27         request not to receive further telemarketing calls. A do-not-call
            request must be honored for 5 years from the time the request is
 28         made.
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -12-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 13 of 30 Page ID #:13



  1                             FACTUAL ALLEGATIONS
  2         38.    At no point in time did Plaintiff provide Defendants with his express
  3   written consent to be contacted using an ATDS.
  4         39.    Plaintiff is the subscriber and/or sole user of the cellular telephone,
  5   at (714) 328-****.
  6         40.    Beginning in or about August 2018, Defendants began contacting
  7   Plaintiff using a pre-recorded voice that would respond based on Plaintiff’s
  8   responses. Eventually, the calls would lead to actual call operators.
  9         41.    At no time did Plaintiff ever agree to the calls, or agree to having
 10   the calls recorded.
 11         42.    On September 7, 2018 at approximately 4:39 p.m., Defendants
 12   contacted Plaintiff asking about his Cadillac (Plaintiff does not own a Cadillac)
 13   on his cellular telephone via ATDS, as defined by 47 U.S.C. § 227(a)(1), without
 14   first obtaining Plaintiff’s consent. The call was made with a pre-recorded voice.
 15   The call was from (562) 222-3890.
 16         43.    On September 21, 2018, at approximately 10:19 a.m. Defendants
 17   contacted Plaintiff asking about his Cadillac (Plaintiff does not own a Cadillac)
 18   on his cellular telephone via ATDS, as defined by 47 U.S.C. § 227(a)(1), without
 19   first obtaining Plaintiff’s consent. The call was made with a pre-recorded voice.
 20   The call was from (626) 314-1798.
 21         44.    On September 26, 2018, at approximately 1:53 p.m., Defendants
 22   contacted Plaintiff asking about his Cadillac (Plaintiff does not own a Cadillac)
 23   on his cellular telephone via ATDS, as defined by 47 U.S.C. § 227(a)(1), without
 24   first obtaining Plaintiff’s consent. The call was made with a pre-recorded voice.
 25   The call was from (530) 240-4824.
 26         45.    On September 28, 2018, at approximately 1:53 p.m., Defendants
 27   contacted Plaintiff asking about his Cadillac (Plaintiff does not own a Cadillac)
 28   on his cellular telephone via ATDS, as defined by 47 U.S.C. § 227(a)(1), without
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -13-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 14 of 30 Page ID #:14



  1   first obtaining Plaintiff’s consent. The call was made with a pre-recorded voice.
  2   The call was from (559) 774-6863.
  3         46.    On October 1, 2018, at approximately 4:15 p.m., Defendants
  4   contacted Plaintiff asking about his Cadillac (Plaintiff does not own a Cadillac)
  5   on his cellular telephone via ATDS, as defined by 47 U.S.C. § 227(a)(1), without
  6   first obtaining Plaintiff’s consent. The call was made with a pre-recorded voice.
  7   The call was from (747) 204-7567.
  8         47.    The calls continued even after Plaintiff told them he was not
  9   interested in their offer and to take him off their lists. Plaintiff‘s number has been
 10   on the do not call list since well before the calls started.
 11         48.    When Plaintiff answered the phone, he experienced dead air and a
 12   computer-generated voice.
 13         49.    To the extent Plaintiff ever consented to the calls, he revoked such
 14   consent but the calls continued.
 15         50.    Plaintiff was extremely frustrated by the calls and wanted
 16   Defendants to stop calling. The calls invaded his privacy and used up capacity on
 17   his cellular plan.
 18         51.    On information and belief, Defendants’ automated system had
 19   called Plaintiff on every occasion.
 20         52.    Based on the circumstances of the calls – including but not limited
 21   to the multiple calls, Defendants called despite Plaintiff’s requests to Defendants
 22   to stop calling (indicating a computer automatically dialed the number again) –
 23   Plaintiff believes Defendants called his cellular telephone using an ATDS that
 24   automatically selected his number from a computer database that had the ability
 25   to store numbers
 26         53.    On information and belief, Defendants’ ATDS called Plaintiff on
 27   every occasion.
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -14-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 15 of 30 Page ID #:15



  1         54.      On information and belief, and based on the circumstances of the all
  2   the calls, Defendants called Plaintiff using an ATDS.
  3         55.      Plaintiff understood the purpose of Defendants’ calls was to solicit
  4   business from Plaintiff.
  5         56.      The telephone number Defendants called Plaintiff was assigned to a
  6   cellular telephone.
  7         57.      Defendants’ calls constituted calls that were not for emergency
  8   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
  9         58.      Plaintiff did not provide Defendants with prior express written
 10   consent to receive calls to his cellular telephone utilizing an ATDS or artificial or
 11   pre-recorded voice, pursuant to 47 U.S.C. § 227 (b)(1)(A) and 47 C.F.R. §
 12   64.1200(a)(3).
 13         59.      All calls Defendants made to Plaintiff violate 47 U.S.C. § 227, and
 14   15 U.S.C. § 1692.
 15         60.      All of the calls were recorded. Defendants failed to inform Plaintiff
 16   the calls were being recorded, which is illegal for cellular calls in a two part
 17   consent state such as California.
 18         61.      Plaintiff seeks an injunction requiring Defendants to cease all
 19   illegal, abusive, and harassing telephone calls using an ATDS and an award of
 20   statutory damages, together with costs and reasonable attorneys’ fees. Plaintiff,
 21   once he learns the identity of DOE INDIVIDUALS, will seek an appropriate
 22   injunction that will at a minimum require DOE INDIVIDUALS to cease all
 23   illegal, abusive, and harassing telephone calls using an ATDS and confirm with
 24   this Court they are doing so with any future employer or entity with whom they
 25   are engaged.
 26                                        STANDING
 27         62.      Plaintiff has standing to bring this suit on behalf of himself and the
 28   members of the class under Article III of the United States Constitution because
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -15-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 16 of 30 Page ID #:16



  1   Plaintiff’s claims state: (a) a valid injury in fact; (b) an injury which is traceable
  2   to the conduct of Defendants; and (c) is likely to be redressed by a favorable
  3   judicial decision. See Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016); Robins v.
  4   Spokeo, 867 F.3d 1108 (9th Cir. 2017) (cert denied. 2018 WL 491554 (Jan. 22
  5   2018); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); and Chen v.
  6   Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).
  7   A.    INJURY IN FACT
  8         63.    A Plaintiff’s injury must be both “concrete” and “particularized” in
  9   order to satisfy the requirements of Article III of the Constitution. Id.
 10         64.    For an injury to be concrete it must be a de facto injury, meaning it
 11   actually exists. In the present case, Plaintiff took the affirmative step of enrolling
 12   himself on the National Do-Not-Call Registry for the purpose of preventing
 13   marketing calls to his telephone. Such telemarketing calls are a nuisance, an
 14   invasion of privacy, and an expense to Plaintiff. See Soppet v. Enhanced
 15   Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). All three of these injuries
 16   are present in this case. See also Chen, supra.
 17         65.    Furthermore, the Third Circuit recently stated, Congress found that
 18   “[u]nsolicited telemarketing phone calls or text messages, by their nature, invade
 19   the privacy and disturb the solitude of their recipients,” Van Patten, 847 F.3d at
 20   1043, and sought to protect the same interests implicated in the traditional
 21   common law cause of action. Put differently, Congress was not inventing a new
 22   theory of injury when it enacted the TCPA. Rather, it elevated a harm that, while
 23   “previously inadequate in law,” was of the same character of previously existing
 24   “legally cognizable injuries.” Spokeo, 136 S.Ct. at 1549. Spokeo addressed, and
 25   approved, such a choice by Congress. Susinno v. Work Out World Inc., No. 16-
 26   3277, 2017 WL 2925432, at *4 (3d Cir. July 10, 2017).
 27         66.    For an injury to be particularized means that the injury must affect
 28   the plaintiff in a personal and individual way. See Spokeo , 136 S.Ct. at 1548. In
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -16-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 17 of 30 Page ID #:17



  1   the instant case, Defendants placed calls to Plaintiff’s phone. It was Plaintiff’s
  2   personal privacy and peace that Defendants invaded by placing the calls to his
  3   phone. Furthermore, Plaintiff is the person who pays for the phone, and is the
  4   regular carrier and user of the phone. All of these injuries are particular to
  5   Plaintiff.
  6   B.     TRACEABLE TO THE CONDUCT OF DEFENDANT
  7          67.   Plaintiff must allege at the pleading stage of the case facts to show
  8   that his injury is traceable to the conduct of Defendants. In this case, Plaintiff
  9   satisfies this requirement by alleging that Defendants, and/or agent of Defendants
 10   on behalf of Defendants, placed illegal calls to Plaintiff’s phone.
 11   C.     INJURY LIKELY TO BE REDRESSED BY A FAVORABLE JUDICIAL OPINION
 12          68.   The third prong to establish standing at the pleadings phase requires
 13   Plaintiff to allege facts to show that the injury is likely to be redressed by a
 14   favorable judicial opinion. In the present case, Plaintiff’s Prayers for Relief
 15   include a request for damages for each call made by Defendants, as authorized by
 16   statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
 17   specifically redress the financial damages suffered by Plaintiff and the members
 18   of the putative class. Furthermore, Plaintiff’s Prayers for Relief request
 19   injunctive relief to restrain Defendants from the alleged abusive practices in the
 20   future. The award of monetary damages and the order for injunctive relief redress
 21   the injuries of the past, and prevent further injury in the future.
 22          69.   Because all standing requirements of Article III of the U.S.
 23   Constitution have been met, as laid out in Spokeo, Plaintiff has standing to sue
 24   Defendants on the stated claims.
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -17-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 18 of 30 Page ID #:18



  1                               CLASS ALLEGATIONS
  2         70.    Plaintiff brings this action pursuant to Rule 23 of the Federal Rules
  3   of Civil Procedure and/or other applicable law, on behalf of themselves and all
  4   others similarly situated, as a member of three proposed classes (hereafter “the
  5   DNC Class,” the “Cellphone Class,” and the “632.7 Recorded Class”).
  6         71.    The Cellphone Class is defined as follows:
  7         All persons within the United States who received any telephone calls
  8         from Defendant(s) to said person’s cellular telephone made through the
  9         use of any automatic telephone dialing system or an artificial or
 10         prerecorded voice and such person had not previously provided express
 11         consent to receiving such calls within the four years prior to the filing of
 12         this Complaint.
 13         72.    Excluded from the Cellphone Class are governmental entities,
 14   Defendants, any entity in which Defendants have a controlling interest, and
 15   Defendants’ officers, directors, affiliates, legal representatives, employees, co-
 16   conspirators, successors, subsidiaries, and assigns. Also excluded from the
 17   Cellphone Class are any judges, justices or judicial officers presiding over this
 18   matter and the members of their immediate families and judicial staff.
 19         73.    The DNC Class is defined as follows:
 20         All individuals in the United States who: (1) received more than one
 21         telephone call made by or on behalf of Defendants within a 12-month
 22         period; (2) to a telephone number that had been registered with the
 23         National Do Not Call Registry for at least 30 days; and (3) for whom
 24         Defendants had no consent to place such calls within the four years prior
 25         to the filing of this Complaint.
 26         74.    Excluded from the DNC Class are governmental entities,
 27   Defendants, any entity in which Defendants have a controlling interest, and
 28   Defendants’ officers, directors, affiliates, legal representatives, employees, co-
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -18-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 19 of 30 Page ID #:19



  1   conspirators, successors, subsidiaries, and assigns. Also excluded from the
  2   Cellphone Class are any judges, justices or judicial officers presiding over this
  3   matter and the members of their immediate families and judicial staff.
  4         75.       The 632.7 Recorded Class is defined as follows:
  5         All persons within California whose inbound and outbound telephone
  6         conversations were recorded without their consent by Defendant(s), and
  7         wherein a cellular or cordless device was used by at least one party to the
  8         conversation, within one year prior to the filing of the Original Complaint.
  9         76.       Excluded from the 632.7 Recorded Class are governmental entities,
 10   Defendants, any entity in which Defendants have a controlling interest, and
 11   Defendants’ officers, directors, affiliates, legal representatives, employees, co-
 12   conspirators, successors, subsidiaries, and assigns. Also excluded from the 632.7
 13   Recorded Class are any judges, justices or judicial officers presiding over this
 14   matter and the members of their immediate families and judicial staff.
 15         77.       Plaintiff reserves the right to expand or further define the Class
 16   definitions to seek recovery on behalf of additional persons as warranted as facts
 17   are learned in further investigation and discovery.
 18         78.       Plaintiff and members of the Classes were harmed by Defendants’
 19   acts in at least the following ways: Defendants, either directly or through agents,
 20   illegally contacted Plaintiff and the Class members via their telephones, after
 21   Plaintiff and the Class members took the affirmative step of registering their
 22   numbers on the DNC and/or illegal contacted Plaintiff and the Class members on
 23   their cellular phones.
 24         79.       This action is properly maintainable as a class action. This action
 25   satisfies the numerosity, typicality, adequacy, predominance and superiority for a
 26   class action.
 27         80.       Numerosity: The proposed Classes are so numerous that individual
 28   joinder of all members is impracticable. Due to the nature of the trade and
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 -19-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 20 of 30 Page ID #:20



  1   commerce involved, Plaintiff does not know the number of members in the
  2   Classes, but believes the Class members number in the thousands, if not more.
  3   Plaintiff alleges that the Class may be ascertained by the records maintained by
  4   Defendants and/or third party vendors.
  5         81.    Plaintiff and members of the Classes were harmed by the acts of
  6   Defendants in at least the following ways: Defendants illegally contacted
  7   Plaintiff and Class members via their telephones thereby causing Plaintiff and
  8   Class members, without their “prior express consent,” to incur certain charges or
  9   reduced telephone time for which Plaintiff and Class members had previously
 10   paid by having to retrieve or administer message(s) left by Defendant during
 11   those illegal calls, and invading the privacy of said Plaintiff and Class members.
 12         82.    Common Questions of Law and Fact Predominate: There are
 13   only a few legal and factual issues to determine if there is liability under the
 14   TCPA and for each of those questions of law and fact, common issues to the
 15   Class predominate over any questions that may affect individual Class members,
 16   in that the claims of all Class members for each of the claims herein can be
 17   established with common proof. Common questions of fact and law include, but
 18   are not limited to, the following:
 19                (a)   Whether, within the four years prior to the filing of this
 20                      Complaint, Defendants made any calls (other than a call made
 21                      for emergency purposes or made with the prior express consent
 22                      of the called party) to a Class member using any automated
 23                      dialing system or an artificial or prerecorded voice to any
 24                      telephone number assigned to a cellular telephone service;
 25                (b)   Whether, within the four years prior to the filing of this
 26                      Complaint, Defendants made any calls (other than a call made
 27                      for emergency purposes or made with the prior express consent
 28                      of the called party) to a Class member using any automated
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -20-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 21 of 30 Page ID #:21



  1                      dialing system or an artificial or prerecorded voice to any
  2                      telephone number assigned to a cellular telephone service;
  3                (c)   Whether Defendants recorded the calls with the members of the
  4                      632.7 Recorded Class
  5                (d)   Whether Defendants systematically made telephone calls to
  6                      consumers whose telephone numbers were registered with the
  7                      National do Not Call Registry;
  8                (e)   Whether members of the Class are entitled to treble damages
  9                      based on the willfulness of Defendants’ conduct;
 10                (f)   Whether Plaintiff and the Class members were damaged
 11                      thereby, and the extent of the statutory damages for each such
 12                      violation; and
 13                (g)   Whether the Defendant(s) should be enjoined from engaging in
 14                      such conduct in the future.
 15         83.    Typicality: Plaintiff’s claims are typical of the claims of members
 16   of the Classes, as Plaintiff was subject to the same common course of conduct by
 17   Defendants as all Class members. The injuries to each member of the Class were
 18   caused directly by Defendants’ wrongful conduct as alleged herein.
 19         84.    Adequacy of Representation: Plaintiff will fairly and adequately
 20   represent and protect the interests of the Class. Plaintiff has retained counsel with
 21   substantial experience in handling complex class action litigation. Plaintiff and
 22   their counsel are committed to prosecuting this action vigorously on behalf of the
 23   Class and have financial resources to do so.
 24         85.    Superiority of Class Action: A class action is superior to other
 25   available methods for the fair and efficient adjudication of the present
 26   controversy. Class members have little interest in individually controlling the
 27   prosecution of separate actions because the individual damage claims of each
 28   Class member are not substantial enough to warrant individual filings. In sum,
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -21-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 22 of 30 Page ID #:22



  1   for many, if not most, Class members, a class action is the only feasible
  2   mechanism that will allow them an opportunity for legal redress and justice.
  3   Plaintiff is unaware of any litigation concerning the present controversy already
  4   commenced by members of the Class. The conduct of this action as a class action
  5   in this forum, with respect to some or all of the issues presented herein, presents
  6   fewer management difficulties, conserves the resources of the parties and of the
  7   court system, and protects the rights of each Class member.
  8          86.    Moreover, individualized litigation would also present the potential
  9   for varying, inconsistent, or incompatible standards of conduct for Defendants,
 10   and would magnify the delay and expense to all parties and to the court system
 11   resulting from multiple trials of the same factual issues. The adjudication of
 12   individual Class members’ claims would also, as a practical matter, be
 13   dispositive of the interests of other members not parties to the adjudication, and
 14   could substantially impair or impede the ability of other Class members to
 15   protect their interests.
 16          87.    Plaintiff and the members of the Classes have suffered and will
 17   continue to suffer harm as a result of Defendants’ unlawful and wrongful
 18   conduct. Defendants have acted, or refused to act, in respects generally
 19   applicable to the Class, thereby making appropriate final and injunctive relief
 20   with regard to the members of the Class as a whole.
 21                              FIRST CAUSE OF ACTION
 22            VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT,
 23                                47 U.S.C. § 227, ET SEQ.
 24                          (By Plaintiff Against All Defendants)
 25          88.    Plaintiff hereby incorporates by reference and re-alleges each and
 26   every allegation set forth in each and every preceding paragraph of this
 27   Complaint, as though fully set forth herein.
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -22-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 23 of 30 Page ID #:23



  1         89.    The foregoing acts and omissions of Defendants constitute
  2   numerous and multiple violations of the TCPA, including but not limited to each
  3   and every one of the above cited provisions of 47 U.S.C. § 227, et seq. and 47
  4   C.F.R. §64.1200, et seq.
  5         90.    As a result of Defendants’ violations of 47 U.S.C. § 227, et seq., and
  6   47 C.F.R. §64.1200, et seq., Plaintiff is entitled to an award of $500.00 in
  7   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
  8   227(b)(3)(B).
  9         91.    To the extent Defendants’ misconduct is determined to be willful
 10   and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the
 11   amount of statutory damages recoverable by the members of the Class.
 12         92.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
 13   such conduct in the future.
 14                           SECOND CAUSE OF ACTION
 15    DNC CLAIM IN VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT,
 16                                 47 U.S.C. § 227, ET SEQ.
 17                         (By Plaintiff Against All Defendants)
 18         93.    Plaintiff hereby incorporates by reference and re-alleges each and
 19   every allegation set forth in each and every preceding paragraph of this
 20   Complaint, as though fully set forth herein.
 21         94.    47 U.S.C. § 227(c) provides that any “person who has received
 22   more than one telephone call within any 12-month period by or on behalf of the
 23   same entity in violation of the regulations prescribed under this subsection may”
 24   bring a private action based on a violation of said regulations, which were
 25   promulgated to protect telephone subscribers’ privacy rights to avoid receiving
 26   telephone solicitations to which they object.
 27         95.    The TCPA’s implementing regulation—47 C.F.R. § 64.1200(c)—
 28   provides that “[n]o person or entity shall initiate any telephone solicitation” to
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -23-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 24 of 30 Page ID #:24



  1   “[a] residential telephone subscriber who has registered his or her telephone
  2   number on the national do-not-call registry of persons who do not wish to receive
  3   telephone solicitations that is maintained by the federal government.” See 47
  4   C.F.R. § 64.1200(c).
  5         96.    47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c) and
  6   (d) “are applicable to any person or entity making telephone solicitations or
  7   telemarketing calls to wireless telephone numbers to the extent described in the
  8   Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules
  9   and Regulations Implementing the Telephone Consumer Protection Act of
 10   1991,’” which the Report and Order, in turn, provides as follows:
 11
            The Commission’s rules provide that companies making telephone
 12
            solicitations to residential telephone subscribers must comply with
 13         time of day restrictions and must institute procedures for
            maintaining do-not-call lists. For the reasons described above, we
 14
            conclude that these rules apply to calls made to wireless telephone
 15         numbers. We believe that wireless subscribers should be afforded
            the same protections as wireline subscribers.
 16
 17         97.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity
 18   shall initiate any call for telemarketing purposes to a residential telephone
 19   subscriber unless such person or entity has instituted procedures for maintaining
 20   a list of persons who request not to receive telemarketing calls made by or on
 21   behalf of that person or entity. The procedures instituted must meet the following
 22   minimum standards:
 23
 24         (1) Written policy. Persons or entitles making calls for
            telemarketing purposes must have a written policy, available upon
 25         demand, for maintaining a do-not-call list.
 26
            (2) Training of personnel engaged in telemarketing. Personnel
 27         engaged in any aspect of telemarketing must be informed and
 28         trained in the existence and use of the do-not-call list.
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -24-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 25 of 30 Page ID #:25



  1
            (3) Recording, disclosure of do-not-call requests. If a person or
  2         entity making a call for telemarketing purposes (or on whose behalf
            such a call is made) receives a request from a residential telephone
  3
            subscriber not to receive calls from that person or entity, the person
  4         or entity must record the request and place the subscriber’s name, if
            provided, and telephone number on the do-not-call list at the time
  5
            the request is made. Persons or entities making calls for
  6         telemarketing purposes (or on whose behalf such calls are made)
            must honor a residential subscriber’s do-not-call request within a
  7
            reasonable time from the date such request is made. This period may
  8         not exceed thirty days from the date of such request…
  9
            (4) Identification of sellers and telemarketers. A person or entity
 10         making a call for telemarketing purposes must provide the called
            party with the name of the individual caller, the name of the person
 11
            or entity on whose behalf the call is being made, and a telephone
 12         number or address at which the person or entity may be contacted.
 13         The telephone number provided may not be a 900 number or any
            other number for which charges exceed local or long distance
 14         transmission charges.
 15
            (5) Affiliated persons or entities. In the absence of a specific request
 16         by the subscriber to the contrary, a residential subscriber’s do-not-
 17         call request shall apply to the particular business entity making the
            call (or on whose behalf a call is made), and will not apply to
 18         affiliated entities unless the consumer reasonably would expect
 19         them to be included given the identification of the caller and the
            product being advertised.
 20
 21         (6) Maintenance of do-not-call lists. A person or entity making calls
            for telemarketing purposes must maintain a record of a consumer’s
 22         request not to receive further telemarketing calls. A do-not-call
 23         request must be honored for 5 years from the time the request is
            made.
 24
 25         98.    Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing

 26   to be initiated, telephone solicitations to wireless and residential telephone

 27   subscribers such as Plaintiff and the DNC Class members who registered their

 28   respective telephone numbers on the National Do Not Call Registry, a listing of

            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -25-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 26 of 30 Page ID #:26



  1   persons who do not wish to receive telephone solicitations that is maintained by
  2   the federal government. These consumers requested to not receive calls from
  3   Defendants, as set forth in 47 C.F.R. § 64.1200(d)(3).
  4         99.    Defendants made more than one unsolicited telephone call to
  5   Plaintiff and members of the DNC Class within a 12-month period without their
  6   prior express consent to place such calls. Plaintiff and members of the DNC
  7   Class never provided any form of consent to receive telephone calls from
  8   Defendants do not have a record of consent to place telemarketing calls to them
  9   and/or Plaintiff and members of the DNC Class revoked consent.
 10         100. Defendants violated 47 C.F.R. § 64.1200(d) by initiating calls for
 11   telemarketing purposes to residential and wireless telephone subscribers, such as
 12   Plaintiff and the Class, without instituting procedures that comply with the
 13   regulatory minimum standards for maintaining a list of persons who request not
 14   to receive telemarketing calls from them.
 15         101. Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
 16   DNC Class received more than one telephone call in a 12-month period made by
 17   or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described
 18   above. As a result of Defendants’ conduct as alleged herein, Plaintiff and the
 19   DNC Class and the Class suffered actual damages and, under section 47 U.S.C. §
 20   227(c), are each entitled, inter alia, to receive up to $500 in damages for such
 21   violations of 47 C.F.R. § 64.1200.
 22         102. To the extent Defendants’ misconduct is determined to be willful
 23   and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the
 24   amount of statutory damages recoverable by the members of the Class.
 25         103. Plaintiff is also entitled to and seeks injunctive relief prohibiting
 26   such conduct in the future.
 27   ///
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -26-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 27 of 30 Page ID #:27



  1                             THIRD CAUSE OF ACTION
  2             VIOLATION OF THE CALIFORNIA INVASION OF PRIVACY ACT,
  3                               CAL. PENAL CODE § 632.7
  4                         (By Plaintiff Against All Defendants)
  5         104. Plaintiff hereby incorporates by reference and re-alleges each and
  6   every allegation set forth in each and every preceding paragraph of this
  7   Complaint, as though fully set forth herein.
  8         105. Californians have a constitutional right to privacy. Moreover, the
  9   California Supreme Court has definitively linked the constitutionally protected
 10   right to privacy within the purpose, intent and specific protections of the Privacy
 11   Act, including specifically, Cal. Penal Code § 632. In addition, California’s
 12   explicit constitutional privacy provision (Cal. Const., 1 § 1) was enacted in part
 13   specifically to protect California from overly intrusive business practices that
 14   were seen to pose a significant and increasing threat to personal privacy. Thus,
 15   Plaintiff believes that California must be viewed as having a strong and
 16   continuing interest in the full and vigorous application of the provisions of
 17   section 632 prohibiting the recording of telephone conversations without the
 18   knowledge or consent of all parties to the conversation.
 19         106. Cal. Penal Code § 632.7 prohibits in pertinent part “[e]very person
 20   who, without the consent of all parties to a communication . . . intentionally
 21   records, or assists in the . . . intentional recordation of, a communication
 22   transmitted between . . . a cellular radio telephone and a landline telephone.”
 23   Thus, on its face, Cal. Penal Code § 632.7 precludes the recording of all
 24   communications involving a cellular telephone.
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -27-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 28 of 30 Page ID #:28



  1         107. Though similar, Cal. Penal Code § 632 and 632.7 are not
  2   duplicative and protect separate rights. Cal. Penal Code § 632.7 grants a wider
  3   range of protection to conversations where one participant uses a cellular phone
  4   or cordless phone. For example, the “confidential communication” requirement
  5   of Cal. Penal Code § 632 is absent from Cal. Penal Code § 632.7.
  6         108. Defendants caused to be employed certain recording equipment on
  7   the telephone lines of all employees, officers, directors, and managers of
  8   Defendants.
  9         109. Plaintiff is informed and believes, and thereupon alleges, that all
 10   these devises were maintained and utilized to record each and every outgoing
 11   telephone conversation over said telephone lines.
 12         110. Said recording equipment was used to record the telephone
 13   conversations of Plaintiff and the members of the Class utilizing cellular
 14   telephones, all in violation of Cal. Penal Code § 632.7.
 15         111. Based on the foregoing, Plaintiff and the members of the Class are
 16   entitled to, and below herein do pray for, their statutory remedies and damages,
 17   including but not limited to, those set forth in Cal. Penal Code § 632.7; and Cal.
 18   Penal Code § 637.2.
 19         112. Because this case is brought for the purposes of enforcing important
 20   rights affecting the public interest, Plaintiff and the Class seek recovery of their
 21   attorneys’ fees pursuant to the private attorney general doctrine codified in Cal.
 22   Code Civ. Proc. § 1021.5, or any other statutory basis.
 23         113. Plaintiff is also entitled to and seeks injunctive relief prohibiting
 24   such conduct in the future.
 25                                 PRAYER FOR RELIEF
 26         WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays
 27   for relief and judgment as follows:
 28         (a)     An order certifying the Classes as defined above, appointing
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -28-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 29 of 30 Page ID #:29



  1               Plaintiff as the representative of the Classes, and appointing their
  2               counsel, KRISTENSEN WEISBERG, LLP as lead Class Counsel;
  3         (b)   An award of actual and statutory damages for each and every
  4               negligent violation to each member of the Class pursuant to 47
  5               U.S.C. § 227(b)(3)(B);
  6         (c)   An award of actual and statutory damages for each and every
  7               knowing and/or willful violation to each member of the Class
  8               pursuant to 47 U.S.C § 227(b)(3)(B);
  9         (d)   An award of actual and statutory damages for each and every
 10               knowing and/or willful violation to each member of the 632.7
 11               Recording Class pursuant to Cal. Penal Code § 632;
 12         (e)   An injunction requiring Defendants and Defendants’ agents to cease
 13               all unsolicited telephone calling activities, and otherwise protecting
 14               the interests of the Class, pursuant to 47 U.S.C. § 227(b)(3)(A) and
 15               to stop recording calls with members of the 632.7 Recording Class;
 16         (f)   Pre-judgment and post-judgment interest on monetary relief;
 17         (g)   An award of reasonable attorneys’ fees and court costs; and
 18         (h)   All other and further relief as the Court deems necessary, just, and
 19               proper.
 20
       Dated: October 2, 2018              Respectfully submitted,
 21
 22                                  By: /s/ John P. Kristensen
 23
                                           John P. Kristensen (SBN 224132)
 24                                        john@kristensenlaw.com
                                           KRISTENSEN WEISBERG, LLP
 25                                        12540 Beatrice Street, Suite 200
 26                                        Los Angeles, California 90066
                                           Telephone: (310) 507-7924
 27                                        Fax: (310) 507-7906
 28
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -29-
Case 8:18-cv-01784-JLS-DFM Document 1 Filed 10/02/18 Page 30 of 30 Page ID #:30



  1                              DEMAND FOR JURY TRIAL
  2         Plaintiff hereby demands a trial by jury for all issues that may be decided
  3   by jury.
  4
       Dated: October 2, 2018              Respectfully submitted,
  5
  6                                  By: /s/ John P. Kristensen
  7
                                           John P. Kristensen (SBN 224132)
  8                                        john@kristensenlaw.com
                                           KRISTENSEN WEISBERG, LLP
  9                                        12540 Beatrice Street, Suite 200
 10                                        Los Angeles, California 90066
                                           Telephone: (310) 507-7924
 11                                        Fax: (310) 507-7906
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -30-
